Citation Nr: 1107616	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  08-28 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether the reduction of the disability rating for lumbar 
strain with degenerative disc disease from 10 percent to 
noncompensable effective June 1, 2009 was proper.  

2.  Entitlement to an increased rating for lumbar strain with 
degenerative disc disease, currently evaluated as 10 percent 
disabling prior to June 1, 2009 and as 20 percent disabling 
thereafter.  

3.  Entitlement to a compensable rating for status-post ligament 
repair to the left ankle.  

4.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by: Joshua L. Ben, Esq.  


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to August 1990 
and from December 1993 to February 2000.  He had additional 
unverified dates of active duty for training (ACDUTRA) and/or 
inactive duty training (INACDUTRA) in the Reserves Officers' 
Training Corps (ROTC) in the Texas National Guard.  

This matter is before the Board of Veterans' Appeals from May 
2008 and March 2009 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran had a hearing before a Decision Review Officer at the 
RO in December 2008.  A transcript is of record and has been 
reviewed.  

The Board notes that the Court of Appeals for Veterans Claims 
(Court) has recently held that the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran has 
filed previous claims for service connection for depression, and 
the record contains diagnoses of depression, anxiety and PTSD.  
As such, the claim on appeal has been recharacterized to include 
PTSD and any other psychiatric disorder.  

The issue of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 2009 rating decision, the RO reduced the 10 
percent rating for service-connected lumbar strain with 
associated degenerative disc disease to noncompensable, effective 
June 1, 2009.  

2.  The Veteran appealed the March 2009 rating decision, and in a 
March 2010 rating decision, the RO restored and exceeded the 
previous rating for service-connected lumbar strain with 
associated degenerative disc disease by assigning a 20 percent 
rating, effective June 1, 2009.  

3.  Inasmuch as the Veteran was requesting restoration of the 
prior 10 percent rating for lumbar strain with degenerative disc 
disease, there is no remaining dispute or controversy in this 
appeal.  

4.  Prior to June 1, 2009, the Veteran's lumbar strain with 
degenerative disc disease was not manifested by forward flexion 
of less than 60 degrees, combined range of motion of the 
thoracolumbar spine less than 120 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour.  

5.  From June 1, 2009, the Veteran's lumbar strain with 
degenerative disc disease was not manifested by forward flexion 
of the thoracolumbar spine 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  

6.  Throughout the rating period on appeal, the Veteran's left 
ankle disability has not been manifested by marked or moderate 
limitation of motion or painful motion, and there is no x-ray 
evidence of arthritis of the left ankle.    


CONCLUSIONS OF LAW

1.  There is no remaining allegation of an error of fact or law 
concerning the 
reduction from 10 percent to zero percent for lumbar strain with 
associated degenerative disc disease.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.101 (2010).    

2.  Prior to June 1, 2009, the criteria for an evaluation in 
excess of 10 percent for lumbar strain with degenerative disc 
disease have not been met or approximated.   38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5237-5242 (2010).  

3.  From June 1, 2009, the criteria for an evaluation in excess 
of 20 percent for lumbar strain with degenerative disc disease 
have not been met or approximated.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5237-5242 (2010).  

4.  The criteria for a compensable evaluation for status-post 
ligament repair to the left ankle have not been met or 
approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and assist a 
claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the Veteran and his representative, if any, of any 
information and medical or lay evidence necessary to substantiate 
the claim.  The United States Court of Appeals for Veterans 
Claims (Court) has held that these notice requirements apply to 
all five elements of a service connection claim, which include: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek to 
provide and what evidence the claimant is expected to provide.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA notice must 
be provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004). 

For an increased-compensation claim, VCAA requires, at a minimum, 
that VA notify the claimant that the evidence demonstrates a 
worsening or increase in severity of the disability.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part by 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
notice must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary to 
obtain) that demonstrates a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment, e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, and 
any other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  Id.  

The Board finds that the Veteran, in March 2006, January 2007 and 
June 2008 notice letters, was provided adequate 38 U.S.C.A. 
§ 5103(a) notice, in accordance with the Court's holding in 
Vazquez-Flores, supra, and Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty to 
assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant records 
not in the custody of federal agencies, and in certain 
circumstances, to provide a medical examination or obtain a 
medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The RO has satisfied VA's duty to assist.  The RO has obtained 
the Veteran's VA medical center (VAMC) records, private treatment 
records and has provided VA examinations in January 2007, 
February 2008 and January 2010.  In that regard, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examinations obtained in this case are, collectively, more 
than adequate, as the examiners provided detailed assessments of 
the current severity of the Veteran's back and left ankle 
disabilities.  The examinations included the Veteran's subjective 
complaints about his disabilities and the objective findings 
needed to rate the disabilities.  

In a statement dated in December 2008, the Veteran asserted that 
he had not been provided a VA examination for his left ankle 
increased rating claim.  This is clearly not the case, as a left 
ankle examination took place in January 2007.  The Veteran has 
not argued that this examination did not provide an accurate 
assessment as to the current severity of his left ankle 
disability.  Thus, the Board finds that a new VA examination is 
not warranted.  See 38 C.F.R. § 3.327.    

Insofar as the relief sought by challenging the propriety of the 
reduction in the evaluation of the Veteran's lumbar strain with 
degenerative disc disease is already in effect, no discussion of 
VA's duty to notify or assist is necessary.  

The Veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal, and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claim. 

II. Lumbar Rating Reduction 

Procedural History

At the outset, the Board notes that the RO originally denied 
service connection for a back disorder in a November 2002 rating 
decision.  The Veteran appealed that decision, and in June 2005 
the Board issued a remand so the RO could consider new evidence 
submitted and to afford the Veteran a VA examination.  

Thereafter, the RO granted service connection for lumbar strain 
with degenerative disc disease in an April 2006 rating decision.  
The RO assigned a noncompensable rating from February 5, 2000 and 
a 10 percent rating from August 15, 2000.  As the Veteran's 
service connection claim was granted in full, the case was not 
returned to the Board.  

In a May 2008 rating decision, the RO proposed to reduce the 10 
percent rating assigned.  The Veteran expressed disagreement with 
this proposal in a May 2008 statement.  The RO reduced the rating 
to zero percent in a March 2009 rating decision.  Also in March 
2009, the Veteran filed a notice of disagreement with the 
reduction.  In it, the Veteran contested the reduction and also 
requested an increased rating of 40 percent for his lumbar 
strain.  

In an August 2009 statement of the case, the RO continued the 
noncompensable rating for lumbar strain.  However, in a March 
2010 rating decision and supplemental statement of the case, the 
RO increased the rating to 20 percent, effective June 1, 2009, 
which was the effective date of the rating reduction.  

In April 2010, the Veteran submitted a statement that the RO 
accepted as a VA Form 9.  In it, he stated that he was grateful 
for the reconsideration of his reduction, but he wanted to 
continue his appeal.  He requested an increased rating of 30 
percent.  

The Board observes that a claim for restoration of a disability 
rating is completely separate from a claim of entitlement to an 
increased disability rating.  A restoration claim involves a 
determination as to whether a reduction in a disability rating 
initiated by the RO was appropriate, whereas an increased rating 
claim is initiated by the Veteran and concerns his disagreement 
with the disability rating assigned to a service-connected 
disability.  These claims require application of distinctive 
procedural requirements, burdens of proof and law and 
regulations.  

Here, however, the Board observes that the Veteran's statements 
contained in his notice of disagreement and substantive appeal 
both contested the rating reduction and requested an increased 
rating beyond the pre-reduction 10 percent.  Further, the RO 
addressed both the propriety of the reduction and the increased 
rating claim in its March 2010 rating decision and supplemental 
statement of the case.  In essence, the Veteran's appeal relating 
to the rating reduction is inextricably intertwined with the 
issue of entitlement to an increased rating for his service-
connected lumbar strain.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).  As the issue of entitlement to an increased 
rating has been adjudicated in the first instance by the RO and 
was also developed as an increased rating claim, the Board finds 
that it can proceed with further appellate action regarding both 
reduction and increased rating issues.  The issues on the title 
page of this decision have been worded accordingly.  

Propriety of the Reduction

The Secretary of VA shall decide all questions of law and fact 
necessary to a decision under a law affecting the provision of VA 
benefits to Veterans or their dependents or survivors.  
38 U.S.C.A. § 511(a).  The Board may dismiss any appeal that 
fails to allege error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.  

Here, although the rating for the Veteran's low back disability 
was reduced from 10 to zero percent, the rating has been 
reinstated and increased to 20 percent during the pendency of 
this appeal contesting that reduction.  The restoration of the 
rating was made retroactive to June 1, 2009, the date of the 
initial reduction.  

Thus, this appeal of the rating reduction has become moot because 
the requested benefit has been reinstated, so there is no 
remaining case or controversy.  38 U.S.C.A. §§ 511, 7104, 7105; 
38 C.F.R. § 20.101.  Therefore, the appeal must be dismissed.    

III. Increased Ratings

Legal Criteria

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where an increase in an existing disability 
rating based on established entitlement to compensation is at 
issue, the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower evaluation will be assigned.  38 C.F.R. § 4.7.  When 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings, the Board must assign staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (finding that 
there was no basis for drawing a distinction between initial 
ratings and increased-rating claims for the purpose of applying 
staged ratings).  

Individual disabilities are assigned separate diagnostic codes.  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower evaluation will be assigned.  38 C.F.R. § 4.7.  All 
benefit of the doubt will be resolved in the Veteran's favor.  38 
C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, and 
the functional loss, with respect to all these elements.  Id.  
The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Id.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Id.  Painful, unstable, 
or malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 C.F.R. 
§ 4.59.  The factors involved in evaluating and rating 
disabilities of the joints include weakness, fatigability, 
incoordination, restricted or excess movement of the joint, or 
pain on movement.  38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b).  

Lumbar Spine

The Veteran's increased rating claim stems from a proposed 
reduction issued in a May 2008 rating decision.  The RO reduced 
the 10 percent rating to noncompensable, effective June 1, 2009, 
in a March 2009 rating decision.  The Veteran disagreed with this 
reduction and requested an increased rating.  Thereafter, the RO 
granted a 20 percent rating, effective June 1, 2009.  In April 
2010, the Veteran submitted a statement that the RO construed as 
a VA Form 9; in it, he requested a 30 percent rating for his 
lumbar spine disability.  The Board will consider whether the 
Veteran is entitled to an increased rating from the RO's proposed 
reduction in May 2008.  The Veteran's lumbar strain with 
degenerative disc disease is rated under Diagnostic Code 5237-
5242.  See 38 C.F.R. § 4.71a.  

The Board notes that the regulations governing the rating of 
spine disabilities changed in September 2002 and September 2003, 
prior to the Veteran's claim.  As such, this decision addresses 
the application of the current regulations only.    

Disabilities of the thoracolumbar spine are to be rated under the 
General Rating Formula for Diseases and Injuries of the Spine.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

Under the General Rating Formula, a 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; of, the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine warrants a 40 percent rating.  
Unfavorable ankylosis of the entire thoracolumbar spine warrants 
a 50 percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating.  38 C.F.R. 
§ 4.71a.

Any associated neurologic abnormalities, including, but not 
limited to bowel or bladder impairment, are to be evaluated 
separately under an appropriate diagnostic code.  38 C.F.R. § 
4.71a, General Rating Formula, Note (1).  

Normal flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The normal combined range of the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Note (2).  

Intervertebral disc syndrome should be evaluated either under the 
General Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, whichever method results in the 
higher evaluation.  

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 20 percent rating is warranted if 
the total duration is at least 2 weeks but less than 4 weeks 
during the past 12 months.  A 40 percent rating is warranted if 
the total duration is at least 4 weeks but less than 6 weeks 
during the past 12 months.  A 60 percent rating is warranted if 
the total duration is at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id.  The 
term "chronic orthopedic and neurologic manifestations" was 
defined as "orthopedic and neurologic signs and symptoms 
resulting from intervertebral disc syndrome that are present 
constantly, or nearly so."  38 C.F.R. § 4.71a, Diagnostic Code 
5243, Note (1).  

The Veteran underwent a VA examination in February 2008.  He 
complained of a painful lower back.  He also noted that 
repetitive motion increases pain without any additional loss of 
motion.  The examiner noted normal lumbar lordosis, good muscle 
tone, and no spasm, scoliosis, or tenderness.  Flexion of the 
lumbar spine was to 90 degrees without any complaints of pain.  
The examiner noted complaints of pain at the end of extension.  
There was no additional limitation of motion due to pain, 
fatigue, weakness, or lack of endurance on repetitive testing.  
There were also no acute episodes of low back pain during the 
last 12 months.  The examiner stated that both upper limbs and 
both lower limbs were negative for any neurological deficiency.  
X-rays of the lumbar spine were normal.  The examiner diagnosed 
chronic lumbosacral strain with limited motion but without any 
neurological deficiency.  

A February 2009 magnetic resonance imaging (MRI) report revealed 
a large disc bulge at L5-S1, which caused neural foraminal 
stenosis and encroachment of the bilateral exiting L5 nerve 
roots.  At L4-L5, there was bilateral lateral recess stenosis 
causing encroachment of the exiting L5 nerve roots.  There was 
also a mild degree of bilateral neural foraminal narrowing.  

Private physical therapy treatment notes dated in February 2009 
show the Veteran had pain and multiple muscle spasms in the low 
back.  The Veteran complained of back pain which affected 
sleeping, driving and work activities.  The examiner noted 
decreased range of motion and pain.  Decreased range of motion 
was also noted in a March 2009 physical therapy discharge report.  
Treatment notes from a private physician showed diagnoses of low 
back pain, a lumbar herniated disc and lumbar spondylosis in 
March 2009.    

In an August 2009 letter, Dr. S.C. noted that the Veteran 
complained of low back pain going into the upper left leg and 
knee.  Dr. S.C. observed muscle spasm, with pain and tenderness 
in the lumbar paraspinal muscles.  He noted joint fixations at 
T2-T3 and L4-S1 and vertebral subluxations at T2-T3 and L4-S1.  
There was moderate to severe degenerative joint disease at L5-S1 
with decreased lumbar lordosis.  The physician diagnosed lumbar 
subluxation and neuritis.  

The Veteran underwent a VA examination in January 2010, during 
which he complained of back pain.  He stated that his activities 
of daily living are limited, and his work is affected.  The VA 
examiner observed normal lumbar lordosis.  There was no spasm or 
scoliosis.  Extension was to 30 degrees with pain at the end of 
motion.  Forward flexion was to 45 degrees, also with pain.  
Right and left lateral flexion was 15 degrees with pain, and 
rotation was 10 degrees with pain.  There was no additional 
limitation of motion due to pain, fatigue, weakness, or lack of 
endurance on repetitive use of the spine.  There had also been no 
history of acute episodes of excruciating incapacitating low back 
pain during the last 12 months.  X-rays of the lumbar spine were 
normal.  The examiner diagnosed chronic lumbar strain with 
limited motion but without any neurological deficiency.  

Prior to June 1, 2009, a rating higher than 10 percent is not 
warranted for the Veteran's lumbosacral spine disorder, as the 
medical evidence does not show forward flexion of the 
thoracolumbar spine less than 90 degrees or a combined range of 
motion 120 degrees or less.  Upon VA examination, flexion of the 
thoracolumbar spine was 90 degrees.  While private treatment 
notes contained objective evidence of muscle spasms, there is no 
evidence that the spasms were severe enough to result in an 
abnormal gait or abnormal spinal contour.  In fact, the February 
2008 VA examiner specifically noted that there was normal lumbar 
lordosis and no scoliosis.  There was also no evidence of bed 
rest prescribed by a physician during this portion of the appeal 
period.       

From June 1, 2009, a rating higher than 20 percent is not 
warranted for the Veteran's lumbosacral spine disorder, as the 
medical evidence does not show forward flexion of 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar spine.  
Upon VA examination in January 2010, forward flexion was to 45 
degrees.  There were no findings of ankylosis during this portion 
of the appeal period.  There was also no evidence of bed rest 
prescribed by a physician during this time.  

The evidence supports a finding that the Veteran has degenerative 
arthritis for purposes of evaluation under Diagnostic Code 5003.  
In an August 2009 letter, Dr. S.C. stated the Veteran had  
degenerative joint disease of the lumbar spine.  Since in this 
case, degenerative arthritis is rated on the basis of limitation 
of motion, Diagnostic Code 5003 also does not provide for higher 
than the 10 and 20 percent ratings currently assigned.  

The Board notes that the Veteran has complained of radicular 
symptoms.  For example, in an August 2009 letter, Dr. S.C. noted 
that the Veteran complained of low back pain going into the upper 
left leg and knee.  Dr. S.C. diagnosed the Veteran with neuritis.  
However, while the Board acknowledges the Veteran's radicular 
complaints, a separate rating for radiculopathy or other 
neurologic complaints is not warranted.  Dr. S.C.'s diagnosis was 
not based on objective medical evidence, and there is no 
objective evidence of radiculopathy of record.  In fact, both of 
the VA examiners stated that there was no evidence of 
neurological deficiency.  

The Board notes that the Veteran complained of pain and painful 
motion associated with his back disability.  The Board 
additionally observes that the Veteran has objectively 
demonstrated pain during range of motion testing, including 
during the January 2010 VA examination.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  Indeed, the 
VA examiner considered such factors at the compensation and 
pension examination, and the Veteran was still able to flex from 
zero to 45 degrees.  Thus, DeLuca factors have already been 
contemplated in the currently assigned disability evaluations, 
and a separate rating under DeLuca would involve compensating the 
Veteran twice for his functional limitations in violation of the 
rule against pyramiding.  See 38 C.F.R. § 4.14.  Therefore, a 
higher rating under the criteria of DeLuca is not warranted.  

In cases where either a claimant or the evidence of record 
suggests that a schedular rating may be inadequate, the Board 
must specifically adjudicate the issue of whether referral for an 
extraschedular rating as outlined in 38 C.F.R. § 3.321(b)(1) is 
warranted.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Here, 
the record does  not establish that the Veteran's low back 
disorder presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
inapplicable the application of the regular schedular standards.  
A referral for extra-schedular consideration is not warranted.  

The Board finds the staged 10 and 20 percent ratings currently 
assigned to be appropriate.  Fenderson v. West, 12 Vet. App. 119 
(1999), see also Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).

In conclusion, for reasons and bases expressed above, the Board 
finds that a preponderance of the evidence is against the 
Veteran's claim of entitlement to a rating in excess of 10 
percent prior to June 1, 2009 and in excess of 20 percent 
thereafter for his service-connected disability of the 
thoracolumbar spine.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  

Left Ankle

Presently, the Veteran's service-connected status post ligament 
repair to the left ankle is rated as noncompensable.  The Veteran 
is contesting this rating assignment.  The Board notes that the 
Veteran was originally granted service connection for the left 
ankle disorder and was assigned a 10 percent disability rating 
from February 2000.  In July 2002, the RO proposed to reduce this 
rating to zero percent.  In an October 2002 rating decision, the 
RO decreased the rating to zero percent, effective February 1, 
2003.  The Veteran submitted a statement in September 2003, which 
the RO construed as a notice of disagreement; the RO issued a 
statement of the case in December 2003.  The Veteran did not file 
a substantive appeal after this statement of the case.  The 
Veteran filed his current increased rating claim in July 2005.  
Thus, the issue currently before the Board is entitlement to a 
compensable rating for the Veteran's left ankle disorder.  

The Veteran's status post ligament repair to the left ankle is 
rated pursuant to Diagnostic Code 5271.  Under that code, a 10 
percent rating is assigned for moderate limitation of motion of 
the ankle.  38 C.F.R. § 4.71a, 5271.  A 20 percent rating is 
assigned for marked limitation of motion.  Id.  A 20 percent 
rating is the highest available under that code.

For VA rating purposes, the full range of dorsiflexion of the 
ankle is to 20 degrees, and the full range of plantar flexion is 
to 45 degrees.  38 C.F.R. § 4.71a, Plate II.  

Additionally, under Diagnostic Code 5010, traumatic arthritis is 
to be rated as degenerative arthritis under Diagnostic Code 5003.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for each 
major joint or group of minor joints affected by limitation of 
motion.  

In the absence of limitation of motion, a 10 percent evaluation 
will be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is X-ray evidence 
of involvement of two or more major joints or two or more minor 
joint groups, and there are occasional incapacitating 
exacerbations.  The 10 and 20 percent evaluations based  on X-ray 
evidence may not be combined with ratings based on limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The Veteran received a VA examination in January 2007.  He 
complained of pain, weakness and occasional stiffness, swelling 
and instability.  He reported flare-ups approximately 12 times 
per month when his pain becomes a five out of ten; the flare ups 
are generally brought on by overuse of the ankle.  There is no 
additional loss of motion during a flare up.  The Veteran 
reported that his left ankle symptoms affect his activities of 
daily living, as well as his job as a financial advisor when he 
is asked to walk around or be on his feet for a prolonged period 
of time.  Repetitive motion increases pain without additional 
loss of motion.  

The VA examiner stated that ankle range of motion was full and 
without pain.  Dorsiflexion was from zero to 20 degrees, and 
plantar flexion was from zero to 40 degrees.  There were no 
peroneal spasms or subluxation.  Ambulation was within normal 
heel to toe gait.  There was no pain to palpation along the 
peroneal tendons.  There was no additional loss of range of 
motion due to pain, fatigue, weakness or lack of endurance with 
repetitive use of the joint.  

Additional VAMC records show that the Veteran complained of left 
ankle pain on several occasions.

In light of the foregoing evidence, the Board finds that a 
compensable rating is not warranted for the Veteran's left ankle 
disability.  The clinical evidence shows that the Veteran does 
not have any marked or moderate limitation in his range of 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  There is 
also no evidence of painful motion or pain, incoordination, 
weakness, or lack of endurance as a result of repetitive use of 
his left ankle.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra. 

Moreover, the Board notes that there is no evidence of arthritis 
of the left ankle in the record.  Accordingly, Diagnostic Code 
5003 and 5010 are not applicable in this case  because there is 
no X-ray evidence of arthritis, nor is there any noted painful 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

The Board finds that, here, a staged rating is not warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999), see also Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007).

The Board has also considered whether the schedular evaluation is 
inadequate.  An extra-schedular evaluation is for consideration 
where a service-connected disability presents an exceptional or 
unusual disability picture.  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of the 
Veteran's service-connected disability.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating.  
38 C.F.R. § 3.321(b)(1).  

In this case, the schedular evaluation is adequate.  Here, the 
diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's disorder.  As the rating schedule 
is adequate to evaluate the disability, referral for 
extraschedular consideration is not in order.  


ORDER

1.  The Veteran's challenge to the reduction of his rating for 
service-connected lumbar strain with associated degenerative disc 
disease is dismissed.  

2.  Prior to June 1, 2009, entitlement to a rating in excess of 
10 percent for lumbar strain with degenerative disc disease is 
denied.  

3.  From June 1, 2009, entitlement to a rating in excess of 20 
percent for lumbar strain with degenerative disc disease is 
denied.    

4.  Entitlement to a compensable evaluation for status-post 
ligament repair to the left ankle is denied.   


REMAND

The Veteran claims that he has PTSD due to military sexual 
trauma, which took place during training as part of ROTC and/or 
Army National Guard service.  Service connection may be granted 
when the Veteran has a disability as the result of a disease or 
injury incurred in or aggravated by active military, naval, or 
air service that is not the result of the Veteran's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131.  A 'veteran' is an 
individual who served in the active military, naval, or air 
service, and who was discharged or released there from under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 
38 C.F.R. § 3.1(d).  The term 'active military, naval, or air 
service' includes active duty, any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled or died from a disease or injury incurred or aggravated 
in the line of duty, and any period of inactive duty training 
(INACDUTRA) during which the individual concerned was disabled or 
died from an injury incurred or aggravated in the line of duty. 
38 U.S.C.A. §§ 101(22), 101(24); 38 C.F.R. § 3.6.  In addition, 
duty performed by a member of a Senior Reserve Officers' Training 
Corps program, when ordered to such duty for the purpose of 
training or a practice cruise under chapter 103 of title 10 
U.S.C., is ACDUTRA.  Training (other than active duty for 
training) by a member of, or applicant for membership in, the 
Senior Reserve Officers' Training Corps prescribed under Chapter 
103 of title 10 U.S.C. is INACDUTRA.  38 U.S.C.A. §§ 101(22)(d); 
38 C.F.R. § 3.6(c)(4).  

The Board notes that only service department records can 
establish if and when a person was serving on active duty, active 
duty for training, or inactive duty training.  Cahall v. Brown, 7 
Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992).  Based on the foregoing, in order to substantiate the 
Veteran's claim, for service connection for PTSD, the evidence 
must show that the disorder is a result of an injury sustained 
during a confirmed period of ACDUTRA or INACDUTRA for a Senior 
ROTC program.  

As the Veteran claims that he was a victim of sexual assault by a 
superior when he was in the Texas National Guard Aviation Unit as 
an ROTC cadet, the Board finds that the dates of the Veteran's 
ACDUTRA and INACDUTRA should be verified.  Also, any additional 
service treatment records should be obtained from the Texas 
National Guard.  

In addition, the Board notes that the Veteran was provided with a 
VA examination in February 2008; the examiner diagnosed the 
Veteran with PTSD but did not provide a nexus opinion regarding 
the link, if any, between the Veteran's diagnosis and his in-
service trauma.  The Board finds that an opinion should be 
obtained on remand to comply with VA's duty to assist.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).    

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the National 
Personnel Records Center or any other 
appropriate source to attempt to obtain the 
Veteran's dates of ACDUTRA and INACDUTRA with 
the Texas National Guard Aviation Unit from 
all appropriate sources, including a request 
of pay records from the Defense Finance and 
Accounting Service (DFAS) that indicate the 
Veteran's duty status for ACDUTRA and 
INACDUTRA.  

2.  The RO should contact the National 
Personnel Records Center or any other 
appropriate source to attempt to obtain the 
Veteran's service personnel records and 
service treatment records from his period of 
duty with the Texas National Guard.  

3.  Thereafter, Return the claims file to the 
examiner who conducted the VA mental 
disorders examination in February 2008 for a 
medical opinion.  Specifically, the examiner 
is requested to review all pertinent records 
associated with the claims file and offer an 
opinion as to whether the Veteran's PTSD is 
more likely than not (i.e., probably greater 
than 50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less than 
50 percent), causally or etiologically 
related to the Veteran's military activity, 
including his claimed military sexual 
assault.  

If the examiner who conducted the February 
2008 examination is unavailable, the claims 
file may be provided to any appropriate 
healthcare professional for the requested 
opinion.  

The examiner must include a detailed 
rationale supporting the opinion rendered.  

4.  Thereafter, the Veteran's claim of 
entitlement to service connection for an 
acquired psychiatric disorder to include PTSD 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the Veteran 
and his representative should be provided with 
a supplemental statement of the case that 
contains notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate period 
of time should be allowed for response by the 
Veteran and his representative.  Thereafter, 
the case should be returned to the Board for 
further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


